Name: Council Regulation (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 7 . 82 Official Journal of the European Communities No L 220/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2057/82 of 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas, however, it is desirable that the skippers of vessels over 10 metres in length or their agents should fill out a declaration of landings at the end of each voyage inasmuch as, having regard to the number of boats in question , this declaration constitutes the sole means of monitoring their activities thereby permit ­ ting the degree of observance of conservation measures in force to be appraised ; Whereas the effective control of catches of the said species requires that landings made outside the terri ­ tory of the Community be recorded ; Whereas Member States should record landings of such species and communicate the results to the Commission ; Whereas it is necessary that, if the fishermen of a Member State have exhausted a quota allocated to that State , the obligation to cease fishing should be the subject of a decision of the Commission ; Whereas this Regulation should not affect national control provisions which fall within its scope and which go beyond its minimum requirements provided that they are in accordance with Community law ; Whereas certain provisions are necessary to make it possible to verify the implementation of this Regula ­ tion ; Whereas provision should be made for adopting detailed rules for the implementation of this Regula ­ tion , Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas for catches by fishing vessels flying the flag of, or registered in , a Member State it is important to adopt rules for the control of catches in order to ensure that the limits fixed elsewhere for permissible levels of fishing are observed ; Whereas these rules must include measures concer ­ ning the inspection by Member States ' authorities of fishing vessels and their activities at sea and in port ; whereas this must be conducted in accordance with certain common rules ; Whereas Member States must periodically report to the Commission on their inspection activities and on the action taken with regard to any violations of the common fisheries rules ; Whereas the effective control of landings of fish species for which a total allowable catch (TAC) has been fixed per stock or group of stocks requires that skippers of fishing vessels keep a record and submit statements of their fishing activities ; whereas it is appropriate to exempt from the obligation to keep a fishing logbook vessels of small size and of limited operating range for which such an obligation would constitute a burden disproportionate to their catch potential ; HAS ADOPTED THIS REGULATION : TITLE I Inspection of fishing vessels and their activities Article 1 (') OJ No C 14, 18 . 1 . 1980 , p . 4 . (2) OJ No C 6, 9 . 1 . 1978 , p . 120 . (' OJ No C 181 , 31 . 7 . 1978 , p . 21 1 . Each Member State shall , within ports situated in its territory and within maritime waters subject to its sovereignty or jurisdiction , inspect fishing vessels No L 220/2 Official Journal of the European Communities 29 . 7 . 82 (c) 12 m long or under, if operating in the Skagerrak or the Kattegat, shall be exempted from the obligations defined in paragraph 1 . Article 4 flying the flag of, or registered in , a Member State in order to ensure compliance with all the regulations in force concerning conservation and control measures . 2 . If the competent authorities of a Member State observe, as a result of an inspection carried out by them under paragraph 1 , that a fishing vessel flying the flag of, or registered in , a Member State does not comply with the relevant regulations concerning conservation and control measures, they shall take penal or administrative action against the skipper of such a vessel . 3 . In order to ensure that inspection is as effective and economical as possible, Member States shall coor ­ dinate their control activities and shall introduce measures whereby their competent authorities and the Commission may be regularly informed on a reci ­ procal basis of the experience acquired . In accordance with the procedure laid down in Article 13 detailed rules may be adopted for the implementa ­ tion of Articles 1 and 2, concerning in particular : (a) the identification of officially designated inspectors, inspection vessels or of such other similar means of inspection as may be used by a Member State ; (b) the procedure to be used by inspectors and skip ­ pers of fishing vessels, if an inspector wishes to board a vessel ; (c) the procedure to be used by inspectors, having boarded a fishing vessel , in inspecting that vessel , its gear or its catches ; (d) the report to be drawn up by inspectors after each boarding ; (e) the marking and identification of fishing vessels and their gear. Article 2 Article 5 1 . The inspection referred to in Article 1 shall be carried out by each Member State on its own account by an inspectorate appointed by it. In carrying out the task thus conferred on them the Member States shall ensure that the provisions and measures referred to in Article 1 are complied with . Moreover, their action shall be carried out in such a way as to avoid undue interference with normal fishing activities . They shall also ensure that there is no discrimination as regards the sector and vessels chosen for inspection . 2 . The persons responsible for the fishing vessels inspected shall cooperate in facilitating inspections carried out in accordance with paragraph 1 . Member States shall at regular intervals provide the Commission with information on the number of fishing vessels inspected, their nationality, the type of infringements observed and the action taken by them with respect to such infringements . TITLE II Regulation of catches Article J Article 6 1 . The skippers of fishing vessels flying the flag of, or registered in , a Member State and fishing for a stock or group of stocks subject to total allowable catches (TACs) shall keep \a logbook of their operations, indi ­ cating, as a minimum, the quantities of each species caught and kept on board, the date and location of such catches by reference to the smallest zone for which a TAC has been fixed and administered and the type of gear used . 2 . The skipper of a fishing vessel flying the flag of, or registered in , a Member State , whose vessel is 1 . At the time of landing after each voyage, the skipper of each fishing vessel over 10 m long flying the flag of, or registered in , a Member State or his agent shall submit to the authorities of the Member State whose landing places he uses a declaration , for accuracy of which the skipper alone shall be held responsible, indicating, as a minimum, for each stock or group of stocks subject to a TAC, the quantities landed and indicating the location of catches by reference to the smallest zone for which a TAC has been fixed and administered . If the catches have been made in waters under the sovereignty or jurisdiction of third countries , this information shall be listed separa ­ tely by reference to the waters of each of the third countries concerned . 2 . Member States shall take appropriate measures to verify the accuracy of the declarations made under paragraph 1 . (a) 10 m long or under ; (b) over 1 0 m but not over 1 7 m long if carrying out a fishing voyage of a maximum of 24 hours measured from the time of leaving port to the time of re-entering port ; or 29 . 7 . 82 Official Journal of the European Communities No L 220/3 Article 7 3 . The Commission shall on the 25th of each month , inform Member States of the notifications received. Article 10 Without prejudice to Article 6, the skipper of a fishing vessel as referred to in Article 1 who :  transships to another vessel any quantities of catches of a stock or groups of stocks subject to a TAC, irrespective of the place of landing, or  directly lands such quantities outside Community territory, shall at the time of the transshipment or of the landing inform the Member State whose flag his vessel is flying or in which his vessel is registered of the species and quantities involved and of the date of transfer or of landing and of the location of catches by reference to the smallest zone for which a TAC has been fixed and administered . If the catches have been made in waters under the sovereignty or jurisdiction of third countries, this information must be indicated separately by reference to the waters of each of the third countries concerned . Article 8 1 . All catches of a stock or group of stocks subject to quota made by fishing vessels flying the flag of a Member State or registered in a Member State shall be charged against the quota applicable to that State for the stock or group of stocks in question , irrespective of the place of landing. 2 . Each Member State shall determine the date from which the catches of a stock or group of stocks subject to quota made by the fishing vessels flying its flag or registered in that Member State shall be deemed to have exhausted the quota applicable to it for that stock or group of stocks . As from that date, it shall provisionally prohibit fishing for that stock or group of stocks by such vessels as well as the retention on board, the transshipment and the landing of fish taken after that date and shall decide on a date up to which transshipments and landings or final notifica ­ tions of catches are permitted. The Commission shall forthwith be notified of this measure and shall then inform the other Member States . 3 . Following notification under paragraph 2 or on its own initiative, the Commission shall fix, on the basis of the information available, the date on which, for a stock or group of stocks, the catches subject to quota made by the fishing vessels flying the flag of, or registered in , that Member State are deemed to have exhausted the quota allocated . Fishing vessels flying the flag of, or registered in , a Member State shall cease fishing in respect of a stock or of a group of stocks subject to quota on the date on which the quota allocated for the stock or group of stocks in question to that Member State is deemed to have been exhausted ; such vessels shall equally cease retention on board, transshipment, landing or arran ­ ging for transshipment and landing in respect of such catches taken after that date . Where the transshipment or the landing is likely to take place more than 1 5 days after the catch , the infor ­ mation required in Articles 6 and 7 shall be submitted to the competent authorities of the Member State whose flag the vessel is flying or in which the vessel is registered not later than 15 days after the catch . Article 9 1 . Member States shall ensure that all landings of stocks or groups of stocks subject to TACs are recorded . For this purpose, Member States may require that the first placing on the market be made by sale by public auction . Where catches of stocks or groups of stocks subject to TACs are not placed for the first time on the market by means of sale by public auction , Member States shall ensure that the quantities involved are notified to the centres for sales by public auction or to the bodies designated by such States . 2 . Before the 15th of each month , each Member State shall notify the Commission of the quantities of each stock or groups of stocks subject to TACs landed during the preceding month and shall provide it with any information received under Articles 7 and 8 . Notifications to the Commission shall indicate the location of the catches as laid down in Articles 3 and 6 and the nationality of the fishing vessels concerned . TITLE III Use of fishing gear Article 11 If vessels are fishing for certain species in certain areas or during certain periods for which the use of nets with meshes smaller than those specified in the No L 220/4 Official Journal of the European Communities 29 . 7 . 82 applicable provisions is not authorized, such nets must be stowed in accordance with the conditions set out in the Annex in order that they may not readily be used . (c) In all case, whether at sea, in the air or on land, Commission officials shall not have rights of enforcement against private citizens, but shall accompany national inspectors who shall remain at all times responsible for the opera ­ tions which are carried out . Article 12 Article 13 The detailed rules for implementing Articles 3 to 10 of this Regulation shall be adopted in accordance with the procedure laid down in Article 33 of Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization .of the market in fishery products ('). Article 14 This Regulation shall apply without prejudice to any national control measures which go beyond any of its minimum requirements, provided that they comply with Community law and are in conformity with the common fisheries policy. The national measures referred to in the first para ­ graph shall be communicated to the Commission in accordance with Article 2 (2) of Council Regulation (EEC) No 101 /76 of 19 January 1976 laying down a common structural policy for the fishing industry (2). Article 15 1 . Member States shall provide the Commission with such information as it may request on the imple ­ mentation of this Regulation . In submitting a request for information , the Commission shall specify the time limit within which the information is to be supplied . 2 . If the Commission considers that irregularities have occurred in the implementation of this Regula ­ tion , it shall inform the Member State or States concerned , which shall then conduct an administrative inquiry in which Commission officials may partici ­ pate . The Member State or States concerned shall inform the Commission of the progress and results of the inquiry. 3 . To ensure that Member States comply with this Regulation , the Commission may verify on the spot the implementation thereof, in liaison with the competent national departments . 4 . (a) To that end, officials authorized by the Commission shall be entitled to be present, as deemed necessary by the Commission , at inspections carried out by national departments . The Commission shall establish appropriate contacts with Member States with a view, wherever possible, to establishing a mutually acceptable programme of inspection . Member States shall cooperate with the Commission in its fulfilment of this task . However, where inspection at sea or from the air is concerned, in duly substantiated cases where the relevant national departments must carry out other prio ­ rity tasks relating to, in particular, defence, secu ­ rity or customs inspection , the authorities of the Member State shall retain the right to defer or redirect inspection operations at which the Commission intends to be present ; in such circumstances the Member State shall cooperate with the Commission in making alternative arrangements . (b) In the case of inspections at sea or from the air the commander of the vessel or aircraft shall be in sole charge of the operations , taking account of the obligation on the part of his authorities to implement this Regulation . Commission offi ­ cials participating in such operations shall abide by the rules and practices laid down by the commander. Council Regulation (EEC) No 753/80 of 26 March 1980 laying down detailed rules for the recording and transmission of information concerning catches taken by fishing vessels of the Member States (3) is hereby repealed . Article 16 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Comm u n it ies. It shall apply from the date of application of a Regula ­ tion to be adopted by the Council concerning, for certain stocks or groups of stocks of fishes existing in the Community fisheries zone , the fixing for 1982 of the total allowable catch (TAC) for 1982 and the part of such catch available to the Community, the division of such part between the Member States and the conditions governing fishing for the TAC, or not later than 1 January 1983 . (') OJ No L 379 , 31 . 12 . 1981 , p . 1 . O OJ No L 20 , 28 . 1 . 1976, p . 19 . O OJ No L 84, 28 . 3 . 1980 , p . 33 . 29 . 7. 82 Official Journal of the European Communities No L 220/5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 June 1 982, For the Council The President P. de KEERSMAEKER ANNEX Conditions referred to in Article 1 1 (2 ) (a) Nets , weights and similar gear shall be disconnected from their trawl boards and towing and hauling wires or ropes . (b) Nets which are on or above deck shall be securely lashed to some part of the superstructure .